Title: To James Madison from David Jameson, 13 August 1780
From: Jameson, David
To: Madison, James



Dr S[ir]
Richmond Augt. 13. 1780

I recd. your favour by Mr Webb the moment I was setting out for York. I did not return from thence till a few days ago, is the reason you have not heard from me
When I left Richmond I deld. the wart. I had obtained for £20,000 to the Governor who promised to get the money as soon as it was struck and send it on if a safe conveya. offered. Col Bland had not left Virga. and by him it seems the money was sent. Mr Dixon tells me he sent on your papers in my absence agreable to my directions. I shall again receive and forward them by the Post. The Privateers continue to come in and go out of our Bay at pleasure. they have made many Captures and will put an entire stop to our Trade if some measures cannot be fallen on to drive them away. they have taken some provision Vessels that attempted to go up the Bay. The time of Service of all our Seamen is out, and we cannot now man the Brig Jefferson—indeed if we could she would not be sufficient to convoy the provision Vessels There being several Brigs & Sloops each equal in strength to her that constantly cruise within or near the Capes. The Ship Thetis is at last launched and will be fitted in a few weeks, but I fear we shall not get Men. The Traders by paying their Seamens wages in the West Indies and giving them priviledges in the Vessels make their allowance so much beyond the Bounty & wages given aboard our Armed Vessels that we have little hope of keeping or rather of getting Men. Ought not Congress to send a Frigate or two here to protect our Trade and that of our Allies, and to convoy the provision Vessels?
The Act for recruiting, or drafting the Militia will prove a very heavy tax. I think I sent you one of the Acts before however lest I should be mistaken I now inclose one. You will see the Counties are to be laid off in divisions, each division to recruit its Men or stand a draft. All the taxable property of the division to pay the bounty given to the recruit. I am told some divs. have already given £5000., and I shall not be surprised if I hear of £10,000, for who will run the risk of being drafted if he can by taxing his Neighbours procure a Man. We have heard nothing worth relating from the Southward. Are we to expect a second division of the French Fleet or not? I shall write again by Post and in the mean time with sincere esteem I am dr Sir Yr Obt. Servt
David Jameson
